Citation Nr: 9909839	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-28 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs







INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a March 1998 Board remand.  In 
the remand, recent records of treatment and a new VA 
examination were requested, since the medical evidence of 
record was to too old for the purpose of determining the 
veteran's current level of disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of August 1998, as determined at a VA audiological 
examination, the veteran's right ear hearing loss disability 
was manifested by an average pure tone threshold of 21 
decibels, and by speech recognition of 100 percent.  His left 
ear hearing disability was manifested by an average pure tone 
threshold of 50 decibels, and by speech recognition of 84 
percent.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b), 4.85, 4.87, Diagnostic Codes 
6100, 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private records of treatment in July 1992 at the Burns 
Clinic, Department of Audiology, show that the veteran was 
diagnosed with mild high frequency hearing loss in the right 
ear, and moderate to severe mixed hearing loss above 1 kHz in 
left ear. 

On the authorized VA audiological evaluation in August 1993, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVE.
RIGHT
10
0
50
30
23
LEFT
15
45
65
40
46

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 76 percent in the left ear. 

Private records of treatment from the Burns Clinic, 
Department of Audiology, in July 1994 show the veteran was 
diagnosed with asymmetrical hearing loss, with left ear 
poorer.

At the veteran's July 1994 RO hearing, he testified that he 
had problems hearing speech, and had a rough time around his 
family and around distractions at work.   He expressed 
difficulty hearing people at work, and in a family 
entertainment environment, having to turn his head and use 
his good right ear rather than his left ear.  He stated this 
caused him nervousness and embarrassment on a daily basis, 
and emotional pain.  He said he had not lost any time from 
work due to his hearing loss.   He described a major mistake 
he had made at work as a result of not hearing his boss's 
directions correctly.  

VA records of treatment for bilateral hearing loss dated from 
June 1995 to November 1997 show that the veteran had 
continuing problems with asymmetrical bilateral hearing loss, 
with hearing loss in the left ear greater than that in the 
right ear.

On the authorized VA audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVE.
RIGHT
5
5
40
35
21
LEFT
15
55
70
60
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.  

The examiner stated that the veteran's hearing loss could be 
expected to give him difficulties in understanding things in 
a noisy environment and perhaps localizing where sound is 
coming from.  The examiner opined that in a quiet one-on-one 
situation, the veteran should have minimal difficulties.  The 
examiner noted that since the veteran was a machinist, he was 
likely to have problems hearing some of the high frequency 
sounds of his trade.  He was issued a completely in the canal 
(CIC) hearing aid for his left ear in 1995 by the Ann Arbor 
VAMC.  The veteran indicated he used the hearing aid 
primarily for watching television.

In a written statement in November 1998 and in earlier 
statements, the veteran expressed dissatisfaction with the VA 
testing and evaluation process for rating of hearing loss for 
VA compensation purposes.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating in excess of 0 percent for 
bilateral hearing loss is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of his 
service-connected bilateral hearing loss and has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evaluations for service-connected disabilities are assigned 
upon meeting certain schedular criteria.  38 U.S.C.A. § 1155.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87. 

The four-frequency puretone average during the August 1998 
examination was 21 decibels in the right ear.  Speech 
audiometry revealed speech recognition of 100 percent in the 
in the right ear.  This is evaluated as level I hearing loss 
in the right ear.  38 C.F.R. §§ 4.85, 4.87, Table VI.  The 
four frequency puretone average was 50 decibels in the left 
ear.  Speech audiometry revealed speech recognition of 84 
percent in the left ear.  This is evaluated as level Level II 
hearing loss in the left ear.  Id.  Level I hearing loss in 
the right ear combined with level II hearing loss in the left 
ear is rated as noncompensably (0 percent) disabling.  38 
C.F.R. §§ 4.85, 4.87, Table VII, Diagnostic Code 6100.

The August 1998 VA examination was chosen for the foregoing 
analysis because it was the most recent VA examination of 
record.  The Board notes that the results of the August 1993 
VA examination would also warrant only a noncompensable (0 
percent) rating for the veteran's bilateral hearing loss.

The Board acknowledges the dissatisfaction of the veteran 
with the testing and evaluation of hearing loss for VA 
compensation purposes.  The disability ratings for hearing 
loss are determined by mechanical application of the rating 
schedule to the numeric designations determined upon 
audiometry testing.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The Board is bound by VA regulations to rate service 
connected hearing loss in this manner.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected bilateral hearing loss.  38 C.F.R. 
§ 3.321(b).  The Board notes that at the July 1994 RO 
hearing, the veteran stated he had not lost any time from 
work due to his bilateral hearing loss, although it had 
caused him some difficulties.  The Board further notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization for bilateral hearing loss.  The Board 
acknowledges the statement of the VA physician who conducted 
the August 1998 VA examination that since the veteran was a 
machinist, he was likely to have problems hearing some of the 
high frequency sounds of his trade.  However, there is 
nothing to show that these problems have created marked 
interference with employment.  Accordingly, the Board finds 
that this case does not warrant extraschedular consideration.  
38 C.F.R. § 3.321(b). 


ORDER

The claim for an increased (compensable) rating for bilateral 
hearing loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

